STEVENS, Chief Judge.
Appellant was charged with corruption of witness in violation of A.R.S. § 13-289. He plead not guilty. He was tried and convicted by a jury and was sentenced for a term of not less than four nor more than five years. During the trial he was represented by appointed counsel.
The appellant had previously been sentenced to serve a term of one year in the Maricopa County Jail. While serving his time in the County Jail he was made a trustee, giving him access to the various cell blocks.
During the latter part of November, 1964, the State brought Hector J. Osorio, a prisoner at the Arizona State Prison at Florence, Arizona, to the Maricopa County Jail to testify as a witness for the State in a criminal action.
On the 16th day of December, 1964, appellant threw a threatening note into Osorio’s cell on the fourth floor of the County Jail.
Appellant filed his notice of appeal in propria persona and counsel, who represented him during the trial, was appointed by the trial court to handle this appeal. Throughout the trial and its preparation defendant was represented by competent counsel who diligently prepared and pursued the appellant’s defense. Counsel advised this Court by written communication that he had examined the record and transcript of evidence and was unable to find grounds upon which an appeal could be based. On examination of the record, we find no reversible error.
Judgment affirmed.
CAMERON and DONOFRIO, JJ., concurring.